Citation Nr: 0903843	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for prostatitis, bladder outlet obstruction.

4.  Entitlement to an initial compensable rating for residual 
scars, right first metatarsophalangeal joint.

5.  Entitlement to an initial compensable rating for residual 
scars, left first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977 and from November 1977 to July 1994.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefits currently sought on appeal.

Other matters were developed for appeal, including increased 
ratings for hallux valgus of each foot and service connection 
for left hip disability.  These matters were not appealed 
following issuance of a statement of the case in November 
2005.  See 38 C.F.R. § 20.200 (2008) (An appeal consists of a 
timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.).  


FINDINGS OF FACT

1.  Throughout the length of the appeal, the veteran's 
service-connected degenerative joint disease, right knee 
manifests limitation of flexion from 0 to 110 degrees, 
crepitus and objective evidence of painful motion.

2.  Throughout the length of the appeal, the veteran's 
service-connected hypertension requires medication for 
control, but is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

3.  Throughout the length of the appeal, the veteran's 
service-connected prostatitis, bladder outlet obstruction, 
manifests nighttime voiding interval of no more than 3-4 
times a night.

4.  There is no evidence throughout the length of the appeal, 
that the veteran's residual scars of the metatarsophalangeal 
joints, bilaterally, is manifested by an unstable, painful 
scar that exceeds 6 square inches or has caused limitation of 
function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, right knee have not been met 
at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a  Diagnostic Code 5003 (2008).   

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met, at any time throughout 
the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7101 (2008).

3.  The criteria for an evaluation of 20 percent for 
prostatitis, bladder outlet obstruction are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14,  4.115a  Diagnostic Code 7527 (2008).   

4.  The criteria for a compensable rating for residual scars 
of the metatarsophalangeal joints, bilaterally, have not been 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondence dated July 2004, the RO notified the veteran 
of the requirements for the initial claim of service 
connection to include the relative burdens of VA and the 
veteran.  Service connection was subsequently granted, and 
the veteran appealed the initial ratings assigned in February 
2005.  In a claim for higher disability ratings, in cases 
such as this, where service connection has been granted and 
initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in March 2006, the RO notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  In January 
2009 the veteran's representative submitted additional 
arguments in appellant's brief.  The veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for higher ratings.
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in relation to his claims. The duty to 
assist has been fulfilled.

Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected degenerative joint disease, right knee, 
hypertension, prostatitis, and residual scars, of right and 
left first metatarsophalangeal joints.   Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability Evaluation for Degenerative Joint Disease, Right 
Knee

The veteran's service treatment records show that his right 
knee was initially injured in 1988.  He reports chronic right 
knee pain since that time.  The veteran was granted service-
connection for degenerative joint disease, right knee and 
assigned a 10 percent evaluation under DC 5260-5010, for 
arthritis and limitation of flexion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Under the General Rating Formula, DC 5010 should be rated as 
5003 arthritis, degenerative.  Under DC 5003, the Schedule 
directs that degenerative arthritis that has been established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.  

DC 5256 rates based on the presence of ankylosis.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary, 31st Ed., page 94, (c) (2007).   
As the veteran has movement in his knee joint, this code is 
inapplicable.

VA General Counsel has held that separate evaluations under 
DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 
59990 (September 17, 2004).  See also 38 C.F.R. § 4.71a, DCs 
5260 and 5261.  

VA General Counsel also has held that a claimant who has both 
arthritis and instability or subluxation of a knee may be 
granted separate evaluations under DCs 5003 and 5257, 
respectively, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14.  However, any such separate rating must 
be based on additional disabling symptomatology.  That is to 
say that separate evaluations are appropriate so long as 
there is evidence of limitation of motion that meets the 
requirements of the zero percent level under either DC 5260 
or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997) (A claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257).  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.



With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2008).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004 finding that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

The veteran was afforded a VA examination in November 2004.  
The veteran reported pain and incapacitating episodes lasting 
3 to 4 days twice a year.  He also stated he could not walk 
further than two blocks or stand for 15 to 30 minutes without 
pain, and required the use of a cane.  Examination showed 
extension was 0 degrees and flexion was limited to 110 
degrees on the right.  Full flexion is 0 to 140 degrees.  
38 C.F.R. § 5260.  There was no pain with movement.  The 
examination showed additional functional loss due to pain or 
flare-ups that occurred every 3 to 4 months.  

Under DCs 5260 and 5261 no ratings are warranted.  The 
veteran's range of motion showed that he had flexion to 110 
degrees.  The veteran's extension was 0 degrees on the right.  
Therefore, he is not entitled to separate evaluations under 
the code.     

The VA examiner obtained an x-ray which confirmed mild 
degenerative changes involving the patella.  The rating 
schedule at DC 5003 directs that degenerative arthritis that 
has been established by x-ray findings will be rated on the 
basis of 


limitation of motion under the appropriate DCs (5260 and 
5261) for the specific joints involved.  It further states 
that when the limitation of motion is noncompensable under 
the code, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003.  Notes following that code indicate that 
the separate rating for arthritis will not be combined with 
ratings based on limitation of motion.  It is for use only 
when limitation of motion is noncompensable.  

Thus, a single 10 percent evaluation would be warranted under 
this code.  Additional compensation is potentially available 
for functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  During examination, there was 
objective evidence of painful motion and a description of 
painful flare-ups.  However, there was no showing of 
additional limitation of motion with repetitive use or 
painful motion before the extremes of motion.  No more than a 
minimal compensable evaluation is warranted for painful 
motion.

The Board also considered whether the veteran warrants an 
evaluation under DC 5257.  During the November 2004 
examination, the examiner noted crepitation and grinding.  No 
instability or subluxation was noted.  Therefore, an 
evaluation under DC 5257 is unwarranted.  

In sum, the evidence does not support a rating higher than 
the 10 percent currently assigned under DC 5010-5260 for 
degenerative joint disease, right knee.  As a final matter, 
as the veteran's disability picture has remained stable 
throughout the appeal period, staged ratings under Hart, 
supra, are not appropriate.

Disability Evaluation for Hypertension

The veteran is presently in receipt of a 10 percent 
evaluation under DC 7101 for service-connected hypertension 
since July 2004.  

Under DC 7101, a 10 percent evaluation is warranted where 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more. A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more. Where there is a diastolic pressure of predominantly 
120 or more, a 40 percent evaluation will be assigned. A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more. 38 C.F.R. § 4.104, DC 7101 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm.or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, DC 7101 note (1) (2008).  

The veteran was afforded a VA examination in November 2004.  
His hypertension was established by reading of 130/98, 140/98 
and 140/98.  He was also evaluated for cardiac risk 
associated with hypertension.  He had no arrhythmias or other 
cardiac symptoms.  The veteran's hypertension was noted to 
have no effects on occupational or daily activities. 

The Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for his service-connected 
hypertension.  While, the veteran's hypertension requires 
medication for control, it is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  The highest diastolic noted 
during the pendency of the appeal was 98, noted in November 
2004.  The highest systolic reading was 140, also obtained in 
November 2004.  

As there is no evidence of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
the Board finds that the objective evidence of record does 
not support the assignment of a rating in excess of 10 
percent evaluation for hypertension under DC 7101.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent for hypertension is not warranted.

The veteran contends that he is entitled to a higher 
evaluation because he has a history of racing heartbeats, 
dizziness and blurred vision.  He also said the stress of 
maintaining acceptable blood pressure ranges has caused 
anxiety due to the potential for a stroke, heart attack or 
kidney failure.  As previously noted, there was no evidence 
of arrhythmia or cardiac pathology during the veteran's 
examination.
 
The Board also finds that no other potentially applicable DC 
affords the veteran a higher evaluation for hypertension. The 
evidence does not show that the veteran has been diagnosed 
with an aneurysm; thus, he is not entitled to a rating in 
excess of 10 percent under DCs 7110, 7111 or 7112.  There is 
no evidence of arteriovenous fistula or arteriosclerosis 
obliterans, the veteran is also not entitled to an increased 
rating under DCs 7113 and 7114.  Similarly, there is no 
evidence of thrombo-angiitis obliterans (Buerger's disease), 
Raynaud's syndrome, or angioneurotic edema under DCs 7115, 
7117 and 7118. DCs 7119, 7120, and 7121 are also 
inapplicable, as there is no diagnosed erythromelalgia, 
varicose veins or post-phlebetic syndrome. Finally, the 
medical evidence has not shown cold injury residuals or soft 
tissue sarcoma that may result in increased ratings under DCs 
7122 and 7123.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected hypertension presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case. See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for hypertension.  
Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  An initial evaluation in excess 
of 10 percent is denied.

Disability Evaluation for Prostatitis

The veteran was assigned a 10 percent evaluation under DC 
7527, for prostate gland injuries.  DC 7527 requires VA to 
rate based on voiding dysfunction or urinary tract infection, 
whichever is predominant.  For urinary tract infection under 
38 C.F.R. § 4.115a, a 10 percent rating is warranted for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  A 30 percent is 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.   

To rate as a voiding dysfunction, you rate the condition as 
urine leakage, frequency, or obstructed voiding.  Urinary 
frequency under 38 C.F.R. § 4.115a, states that a 20 percent 
rating is warranted for daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  A 40 percent rating is warranted for daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night. 38 C.F.R. § 4.115a.

During a November 2004 VA examination, the veteran was noted 
to have a recurrent history of urinary tract infections 
(UTI).  He required hospitalization once during the previous 
12 months, and required medication for one month due to an 
UTI.  The veteran was also noted to have occasional urethral 
discharge.  His urinary symptoms including daytime voiding 
intervals of more than one hour, and awakening once for 
nighttime voiding.   He did not have obstructed voiding.

In his substantive appeal, the veteran claimed that he woke 
several times an evening to void and also every 2-3 hours a 
day.  The Board finds that a rating under voiding dysfunction 
affords the veteran a higher evaluation for prostatitis.  
Resolving all doubt in his favor, voiding at night occurs 3-4 
times.  There is no claim or suggestion in the record that 
voiding occurs 5 or more times a night or daytime voiding at 
less than 1 hour intervals.  Thus, a higher evaluation of 20 
percent is warranted.

The Board also considered other DC in rating the veteran's 
prostatitis.  There is no evidence of nephrolithiasis, 
hydronephrosis, ureterolithiasis, stricture of the ureter or 
removal of half of the penis which would warrant a higher 
rating under DCs 7508, 7509, 7510, 7511 or 7520.  The veteran 
is not status post suprapubic cystotomy, which would entitle 
him to a 100 percent rating under DC 7516.  Nor have multiple 
urethroperineal fistulae been shown; thus, a 100 percent 
rating under DC 7519 is not for application.  Finally, there 
is no evidence of malignant neoplasms of the genito-urinary 
system which would warrant a 100 percent rating under DC 
7528.

Disability Evaluation for Residual Scars, 
First Metatarsophalangeal Joints, Bilaterally

The veteran's residual scars, first metatarsophalangeal 
joints, bilaterally, carries a noncompensable rating under 
the rating criteria for scars found at 38 C.F.R. 
§ 4.118, DC 7805 (2008).  The veteran contends that he has 
persistent pain, rubbing and irritation from wearing footwear 
which warrants a compensable rating.  

DC 7800 rates scars of the head, face, and neck and is 
therefore inapplicable in this case.  DC 7801 applies to 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion.  Compensable ratings are 
warranted when the scar area exceeds 6 square inches.  DC 
7802 applies to scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2008).

The VA examination of November 2004 noted the surgical scars 
over the first metatarsophalangeal joints and hypertrophied 
joints, bilaterally.  There is no objective evidence that the 
veteran's scar was not adhered to the underlying tissue; 
therefore, it is considered superficial.  The evidence does 
not show that the veteran's superficial scar was poorly 
nourished with repeated ulceration (i.e., tissue loss). Thus, 
DC 7803 is not for application.  Nor was the scar tender and 
painful on objective demonstration; so, DC 7804 is not 
applicable.  DC 7805 rated based on limitation of function, 
which refers in this instance to DC 5283.  DC 5283 provides a 
rating for malunion or nounion of the metatarsal bones.  
Malunion or nonunion has not been demonstrated.  Thus, a 
compensable rating is not warranted.  The veteran's residual 
scars of the metatarsophalangeal joints, bilaterally does not 
warrant a compensable rating under the scar codes.  Staged 
ratings are not appropriate in this case, as the disability 
has remained at the same level of severity.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating of 20 percent for prostatitis, 
bladder outlet obstruction is allowed, subject to the 
regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for residual 
scars, first metatarsophalangeal joints, bilaterally are 
denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


